NO. 12-17-00112-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS


LARRY JOHNSON,                                   §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

JAMES W. VOLBERDING,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Larry Johnson, acting pro se, attempts to appeal from the trial court’s order denying his
Rule 215 motion to impose sanctions on James W. Volberding. On April 10, 2017, this Court
notified Johnson that his notice of appeal failed to show the jurisdiction of the Court, namely, the
order being appealed is not an appealable order. See TEX. R. APP. P. 37.2. We further notified
Johnson that his appeal would be dismissed unless the information was amended on or before
May 10, 2017 to show the jurisdiction of this Court. See TEX. R. APP. P. 37.2, 42.3, 44.3.
       Johnson responded to our letter, stating that there exists subject matter jurisdiction, in
personam jurisdiction, and geographical jurisdiction. However, unless one of the sources of our
authority specifically authorizes an interlocutory appeal, we only have jurisdiction over an
appeal taken from a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). The order denying Johnson’s motion for sanctions is not a final judgment or appealable
interlocutory order. See Manning v. Enbridge Pipelines, L.P., 345 S.W.3d 718, 729 (Tex.
App.—Beaumont 2011, pet. denied); see also Byrd v. Byrd, No. 02-07-00404-CV, 2008 WL
204511, at *1 (Tex. App.—Fort Worth Jan. 24, 2008, no pet.) (mem. op.); TEX. CIV. PRAC. &
REM. CODE ANN. § 51.014 (West Supp. 2016). Accordingly, we dismiss this appeal for want of
jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered May 24, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 24, 2017


                                         NO. 12-17-00112-CV


                                      LARRY JOHNSON,
                                           Appellant
                                              V.
                                    JAMES W. VOLBERDING,
                                           Appellee


                                  Appeal from the 7th District Court
                          of Smith County, Texas (Tr.Ct.No. 16-1452-A)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.